Citation Nr: 0117123	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  97-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for disability of the 
shoulder, back and leg pain, residuals of an injury of the 
low back.  

2.  Entitlement to service connection for residuals of yellow 
fever.  

3.  Entitlement to service connection for hepatitis.  



REPRESENTATION

Appellant represented by:	Clayte Binion III, Attorney at 
Law





INTRODUCTION

The veteran served on active duty from July 1968 to April 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In November 1999, the Board denied the claims as not well 
grounded.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The parties jointly agreed to a 
remand to insure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In December 2000, the Court granted the joint 
motion for remand and vacated the Board's November 1999 
decision.  

In a April 1999 statement of the case, the RO informed the 
veteran that tinnitus was being rated as 10 percent disabling 
and that non-compensable evaluations were being continued for 
a bilateral hearing loss disability and residuals of 
laceration of the third finger of the left hand.  The RO 
received the appeal in May 1999 [this was added to the claims 
folder after the Board's November 1999 decision].  In his May 
1999 appeal, the veteran discussed the rating issues and 
requested a hearing.  The hearing has not been held and the 
RO has not yet certified the issues for consideration by this 
Board.  These matters are referred to the RO for appropriate 
action.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

VCAA, to be codified at 38 U.S.C. § 5103A(d) provides that VA 
will assist a claimant for compensation by providing medical 
examinations and opinions.  The veteran was afforded a VA 
examination in May 1996 and hepatitis was diagnosed.  
However, there was no opinion as to its connection to disease 
in service.  Neither was there any comment as to the claimed 
yellow fever.  On remand, an examination should obtain the 
appropriate diagnostic and nexus opinions.  

The service medical records reflect back injuries and 
complaints in 1969, 1973, 1974, and 1975.  The veteran 
asserts that these injuries resulted in a chronic back 
disorder.  In light of the several injuries of record, an 
examination and nexus opinion should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should schedule the veteran for 
an examination for infectious diseases.  
The claims folder, including a copy of 
this Remand, should be made available to 
the examiner for review prior to the 
examination.  All indicated tests and 
studies should be accomplished and the 
results discussed in the final report.  
The examiner should respond to the 
following questions with a complete 
explanation:
a.  Does the veteran have Yellow Fever or 
its residuals?  
b.  If the veteran has Yellow Fever or its 
residuals, is it as likely as not that the 
disease was incurred or aggravated during 
his active service, particularly his 
Vietnam service?  
c.  With consideration of the veteran's 
numerous infections during service, is it 
as likely as not that hepatitis was 
incurred or aggravated during his active 
service?  

3.  The RO should schedule the veteran for 
a VA orthopedic examination.  The claims 
folder, including a copy of this Remand, 
should be made available to the examiner 
for review prior to the examination.  All 
indicated tests and studies should be 
accomplished and the results discussed in 
the final report.  The examiner should 
express an opinion on the following 
question.  Considering the veteran's back 
complaints in service, notably those made 
in 1969, 1973, 1974, and 1975, is it as 
likely as not that the veteran's current 
back disorder was incurred or aggravated 
during his active service, particularly 
his Vietnam service?  

4.   Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Claimant responsibility
VCAA requires VA to make reasonable 
efforts to assist the claimant in 
obtaining evidence necessary to 
substantiate the claim.  VCAA, to be 
codified at § 5103A (a).  However, it is 
ultimately the claimant's responsibility 
to present and support a claim for 
benefits.  VCAA, to be codified at 
§ 5107(a).  If the claimant can obtain or 
generate evidence in support of the 
claim, he must submit it to the RO.  If 
the claimant knows of evidence which the 
RO could reasonably obtain or generate in 
support of the claim, he must notify the 
RO and request assistance in obtaining 
the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

